         Case 1:21-cv-03004-RMP       ECF No. 20    filed 09/21/21   PageID.971 Page 1 of 2




 1
                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 2
                                                                            Sep 21, 2021
 3                                                                              SEAN F. MCAVOY, CLERK




 4

 5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7       FAUSTINO S.,
                                                       NO: 1:21-CV-3004-RMP
 8                                 Plaintiff,
                                                       ORDER GRANTING PARTIES’
 9             v.                                      STIPULATED MOTION TO REMAND

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                   Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand pursuant

14   to sentence four of 42 U.S.C. §405(g). ECF No. 19. Plaintiff Faustino S. 1 is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney David J. Burdett.

17            After consideration, IT IS HEREBY ORDERED that the parties’ Stipulated

18   Motion for Remand, ECF No. 19, is GRANTED. Pursuant to the parties’

19

20   1
         The Court uses Plaintiff’s first name and last initial to protect his privacy.
21


     ORDER GRANTING PARTIES’ STIPULATED MOTION TO REMAND ~ 1
       Case 1:21-cv-03004-RMP      ECF No. 20   filed 09/21/21   PageID.972 Page 2 of 2




 1   stipulation, the Commissioner’s final decision is reversed and remanded for further

 2   proceedings pursuant to sentence four of 42 U.S.C. §405(g). Upon remand to the

 3   Commissioner of Social Security, the Appeals Council should instruct the

 4   Administrative Law Judge to:

 5          • Offer Plaintiff an opportunity for a new hearing;

 6          • Reevaluate all medical and testimonial evidence, including the evidence

 7               submitted to the Appeals Council;

 8          • Continue the sequential evaluation process; and

 9          • Issue a new decision.
10          Upon proper presentation, this Court will consider Plaintiff’s application for

11   costs and attorney’s fees under 28 U.S.C. § 2412(d).
12          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary
13   Judgment, ECF No. 13, is DENIED AS MOOT.

14          IT IS SO ORDERED. The District Court Clerk is directed to enter this
15   Order and provide copies to counsel, enter judgment in favor of Plaintiff, and close
16   the file.

17          DATED September 21, 2021.

18

19                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
20                                               United States District Judge

21


     ORDER GRANTING PARTIES’ STIPULATED MOTION TO REMAND ~ 2
